On April 28, 2008, the defendant was sentenced for violation of the conditions of a suspended sentence as follows: COUNTS I - VI: Forgery, Common Scheme, a felony, a commitment to the Department *71of Corrections for a term of ten (10) years all suspended to run concurrently with each other and Counts VII and XI; COUNT VII: Criminal Possession of Dangerous Drugs, a felony, a commitment to the Department of Corrections for a term of five (5) years to run consecutively with Count XI; COUNTS VIII and IX: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with each other and Counts I-VII and XI; COUNT X: Forgery, a felony, a commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with all Counts; and COUNT XI: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of twenty (20) years all suspended to run concurrently with the sentence imposed in Criminal Cause Number DC-95-0408.
On October 9, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was represented by Margaret Gallagher.
Before hearing the application, Kris Copenhaver provided a Motion to Remand to District Court for Determination of Appropriate Credit for Time Served to the Sentence Review Division.
In reviewing the Motion, the Sentence Review Division Ordered that this matter be remanded to the District Court for determination of an appropriate credit for time served; whether it be concurrent with Federal time served and Colorado time served.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until the next available hearings in April 2010.
Done in open Court this 9th day of October, 2009.
DATED this 23rd day of October, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.